346 S.E.2d 137 (1986)
317 N.C. 334
In the Matter of COMPUTER TECHNOLOGY CORPORATION.
No. 101P86.
Supreme Court of North Carolina.
July 2, 1986.
Casstevens, Hanner, Gunter & Gordon, Charlotte, for defendants.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Computer Technology in this matter pursuant to G.S. § 7A-30, and upon consideration of the petition for discretionary review of the decision of the North Carolina Court of Appeals, filed by Computer Technology pursuant to G.S. § 731, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is:
"Dismissed by order of the Court in conference, this the 2nd day of July 1986."
The Petition for Discretionary Review is:
"Denied by order of the Court in conference, this the 2nd day of July 1986."
Upon consideration of the petition filed by Computer Technology for Writ of Supersedeas and Temporary Stay of the judgment of the Court of Appeals in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of July 1986."
Therefore, it is considered and adjudged further that Computer Technology do pay the sum of Nine and no/100 Dollars ($9.00) and that execution issue therefor.